DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
 Acknowledgement is made to Applicant’s claim to priority to Applicant No. 15/143,092 filed April 29, 2016 now Patent 9,981,106 as a continuation, Applicant No. 13/489,894 filed on June 6, 2012 now Patent 9,358,417 as a continuation, and to U. S. provisional application 61/532,951 filed on September 9, 2011 and U. S. provisional application 61/493,816 filed on June 6, 2011.

Status of Claims 
This Office Action is responsive to the amendment in the AFCP 2.0 filed on February 1, 2021. As directed by the amendment: claims 33, 42, 46, and 48 have been amended; claims 43-44 and 49-50 have been cancelled; and claims 54-59 have been added. Thus, claims 33-34, 37-42, 45-48, and 51-59 are presently pending in this application. 
Claims 42 and 48 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 10,076,616. Applicants filing of a Terminal Disclaimer, on February 1, 2021, obviates the previous rejection on the ground of nonstatutory double patenting. Applicant was previously advised that should claim 46 be found allowable, claim 52 will be objected to under 37 CFR 1.75 as reciting a substantial duplicate invention as claim 46.  Claim 46 was previously rejected under 35 U.S.C. 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Applicant’s amendment to claim 46 obviates the previous rejection under 35 U.S.C. 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 42-44 and 46-53 were previously rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dunsmore et al. (U.S. Pub. No. 2008/0110451). Claim 45 was previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Foley et al. (U.S. 2009/0239711).
Applicant’s amendments, along with Examiner’s amendments, below, overcome the objection under 37 CFR 1.75 regarding claims 46 and 52 and the prior art rejection, thereby putting the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Bachman on February 10, 2021.

The application has been amended as follows: 
Claim 52 current recites “The respiratory treatment device of claim 48, further comprising”, ln 1 shall now read -- The respiratory treatment device of claim 51, further comprising--. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art of record Dunsmore et al. (U.S. Pub. No. 2008/0110451) discloses a respiratory therapy device comprising a housing (62; Fig. 2, 3A); a first opening (70; Fig. 2, 3A; ¶ 0049) in the housing to transmit air exhaled into and air inhaled form the housing (¶¶ 0049-0050, 0064); a second opening (112; Fig. 4A) in the housing to permit air inside the housing to exit the housing upon exhalation at the first opening (¶ 0055); a third opening (94; Fig. 2, 3A, 4A) in the housing to permit air outside the housing to enter the housing upon inhalation at the first opening (¶¶ 0053, 0056, 0070); an exhalation flow path defined between the first opening and the second opening (¶¶ 0055, 0063-0067, 0069, 0071; Fig. 4A; Examiner notes: Dunsmore discloses the path of exhalation flows through the entire housing and at least as a pathway out of the housing through opening 112), and an inhalation flow path defined between the third opening and the first opening (¶¶ 
Dunsmore does not disclose the respiratory therapy device wherein the restrictor member positioned in fluid communication with the overlapping portion; such that the flow of air traversing the exhalation flow path and the inhalation flow path in the overlapping portion is in the same direction, as recited in independent claim 33. 
Therefore, dependent claims 34, 37-41, and 54-55 are rendered allowable by virtue of their dependency to independent claim 33.

Dunsmore does not specifically disclose or render obvious wherein the exhalation flow path and the inhalation flow path form an overlapping portion through a conduit, the conduit having a proximal portion and a distal portion; and, wherein the flow of air is configured to traverse the exhalation flow path 
Therefore, dependent claims 45-47, 51-53, and 56-59 are rendered allowable by virtue of their dependency to independent claim 42 and 48, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                          
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785